Name: 94/808/EC: Council Decision of 15 December 1994 adopting a 4-year development programme (1994-1997) relating to the environmental component of Community statistics
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  European construction;  EU institutions and European civil service;  environmental policy;  documentation;  information technology and data processing
 Date Published: 1994-12-20

 Avis juridique important|31994D080894/808/EC: Council Decision of 15 December 1994 adopting a 4-year development programme (1994-1997) relating to the environmental component of Community statistics Official Journal L 328 , 20/12/1994 P. 0058 - 0062 Finnish special edition: Chapter 15 Volume 13 P. 0252 Swedish special edition: Chapter 15 Volume 13 P. 0252 COUNCIL DECISION of 15 December 1994 adopting a 4-year development programme (1994-1997) relating to the environmental component of Community statistics (94/808/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s, paragraph 1, thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189c of the Treaty (3), Whereas the fifth Community environmental action programme, 'Towards sustainability', of which the general approach and strategy were approved in the Resolution of the Council and the Representatives of the Governments of the Member States, meeting within the Council of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (4), requires a high level of priority to be assigned, inter alia, to 'exploiting and strengthening the experiences and capacities of the European statistical system to deliver environmentally relevant statistics on a regular basis, which will be comparable to and linked to the traditional official statistics in the economic and social fields'; Whereas environment statistics form part of the framework programme for priority actions in the field of statistical information 1993-97 adopted by the Council in Decision 93/464/EEC (5); whereas Article 4 of that Decision foresees the need for further specific implementing actions to be decided by the Council; whereas the present development programme for environment statistics is such an action; Whereas there is a clear need for integrated quantitative information on the relationship between the environment on the one hand and the socio-economic activities and policies on the other hand; Whereas it is essential for developments in official environmental statistics to be coordinated in order to contribute to meeting the main international, Community and national needs at minimum public and private cost, and that this can most conveniently be done within the established procedures of cooperation between the Commission, the statistical services of international organizations and those of the Member States; whereas it is therefore appropriate to adopt a four-year programme to ensure this coordinated development; Wheras important work on the methodology and collection of environmental data is carried out by the statistical services of international organizations, in particular the United Nations' Statistical Office, the Conference of European Statisticians and the Organization for Economic Cooperation and Development; whereas the present programme should take account of this work; Whereas the programme will be coordinated with the European Environment Agency, as provided for in Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European environment information and observation network (6), and on the basis of a joint agreement; Whereas a defined programme for developing the environmental component of official statistics and incorporating mechanisms for ensuring an input of the European Environment Agency into the determination of the programme will facilitate this cooperation; Whereas the Management Board of the European Environment Agency has been consulted on the general lines of the proposals for the present programme; Whereas the Commission shall be assisted by the Committee on the Statistical Programme of the European Communities established by the Council in Decision 89/382/EEC (7) in taking the measures necessary for the execution of the present programme; Whereas it is necessary to keep the European Parliament and the Council informed of progress on this programme to develop and consolidate the environmental component of official statistics, HAS ADOPTED THIS DECISION: Article 1 1. A development programme (hereinafter called 'the programme') relating to regular official statistics contributing to the elaboration of information for the Community environment policy and its relationship with other Community policies is hereby adopted as from the date this Decision takes effect and until the end of 1997. 2. The objective of the programme is to develop the environmental component of the Community statistics so as to provide as regular series of environmental information to be integrated with other official statistics and to be available to all Member States. Together with the information provided by the European Environment Agency, it is designed to meet the Community's information needs in respect of environmental policy and environmental aspects of other Community policies. Article 2 1. The programme shall be executed by the Commission and the competent national statistical services as designated by the Member States. 2. It shall take account of work on environmental statistics carried out by international organizations. 3. The information covered by the programme shall relate primarily to: - the pressures on the environment resulting from human activities, - economic and societal responses to environment policies and to changes in the state of the environment. 4. The programme shall include: (i) methodological/conceptual studies; (ii) practical studies; (iii) pilot surveys (carried out by the competent national statistical services as designated by Member States); (iv) data collection; (v) dissemination. In these activities: (a) particular attention shall be paid to minimizing the response burden on firms and individuals; (b) full account shall be taken of Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (8). Annex A sets out further details on the nature of the programme and the work areas. 5. The information collected shall be widely disseminated, specifying, where appropriate, the various methods used to obtain it. Full account shall be taken of Regulation (Euratom, EEC) No 1588/90. Article 3 In accordance with the procedure laid down in Article 5, the Commission shall take the measures necessary for the execution of this development programme. These measures comprise: (i) decisions on the definitive texts referred to in Annex A, point 3(iv), (ii) decisions on data collection, provided the additional resource implications for a Member State of meeting Community requirements are small, not exceeding a maximum of 10 % of existing resources for the measure concerned, (iii) changes to Annex A. Article 4 1. The programme shall be coordinated with the European Environment Agency as provided for in Article 15 and Annex point B to Regulation 1210/90 (EEC) and on the basis of a joint agreement. 2. In particular this coordination shall cover the execution of annual programmes decided following the procedures set out in Annex B. 3. The Commission measures referred to in Article 3(iii) shall be taken with the approval of the Management Board of the European Environment Agency. They shall, inter alia, take account of the development of the separate work programme of the Environment Agency, so as to secure the most effective cooperation and integration between the two programmes. Article 5 1. The Commission shall be assisted by the Committee on the Statistical Programmes of the European Communities (hereinafter referred to as 'the Committee') established by Decision 89/382/EEC. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposal measures shall be adopted by the Commission. Article 6 The Commission shall submit a report to the European Parliament and the Council by July 1997. The European Environment Agency shall be invited to give its opinion on this report. Article 7 This Decision is addressed to the Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (1) OJ No C 209, 22. 8. 1990, p. 29. (2) OJ No C 332, 21. 12. 1990, p. 119. (3) Opinion of the European Parliament of 11 February 1992 (OJ No C 67, 16. 3. 1992), Council Common Position of 8 June 1994 (OJ No C 213, 3. 8. 1994, p. 15) and Decision of the European Parliament of 26 October 1994 (OJ No C 323, 21. 11. 1994). (4) OJ No C 138, 17. 5. 1993, p. 1. (5) OJ No L 219, 28. 8. 1993, p. 1. (6) OJ No L 120, 11. 5. 1990, p. 1. (7) OJ No L 181, 28. 6. 1989, p. 47. (8) OJ No L 151, 15. 6. 1990, p. 1. ANNEX A DEVELOPING THE ENVIRONMENT COMPONENT OF COMMUNITY STATISTICS: STATISTICAL PROGRAMME FOR THE ENVIRONMENT 1994-1997 1. Nature of the programme The implementation of Community environment policy requires information on the state of the environment, on its vulnerability, and on the pressures and risks resulting from human activities. It also requires information on the interactions between the environment and socio-economic activities and on the policies concerned. The present programme contributes to the process of building up this information and of making it available, as a harmonized complement to the work programme of the European Environment Agency. The approach is to develop an environmental component in all relevant parts of Community statistics and to reinforce it where it exists already. The programme will result in an adequate description of those aspects of human activities which affect the environment: - either negatively by the pressure exerted on the environment and on natural resources, - or positively by the technical, economical or behavioural measures taken by society which reduce these pressures and their effects and improve the condition of the environment. The programme also forms a Community contribution to the environmental statistical programmes of international organizations (OECD, Conference of European Statisticians, Statistical Commission of the United Nations) as well as to the Community response to Agenda 21. 2. Work areas Community statistics will be turned to use and developed particularly in the following areas, so that they provide statistical data required for the production of environmental information: - extraction and consumption of raw materials, - production and consumption of agricultural and industrial products, - energy production and consumption, - construction and settlement, - leisure and tourism, - transport, - population growth, households and social welfare, - public services. The statistical data to be obtained on features of these areas relevant to the environment can concern such issues as: - production processes including techniques for preventing and reducing emissions and pollution, - output and handling of waste, - use of natural resources, - public and private expenditures. A further and priority work area is the development of frameworks for integrating economic and environmental data. In particular, the programme will work on: - defining an accounting framework for integrating economic data on the environment in overall accounting systems such as environmental satellite accounts and their links with the system of National Accounts and with natural resource accounting, - contributing to the development of natural resource accounting. Details of the data which can give environmental information in the above areas will be settled following the methods set out in point 3. 3. Methods Establishing the contents, definitions, classifications and data collection methodology for the topics indicated above and setting up data collection systems requires: (i) studies to identify and define variables and indicators which are environmentally relevant; (ii) studies on the availability of data; (iii) pilot projects to test: (a) definitions and data collection methodology, (b) special surveys on variables of environmental interest as defined in Article 2 (3), and (c) how integration in general purpose surveys can be achieved; (iv) preparation of definitive texts setting out the content, definitions, classifications and data collection methods. Carrying out the programme will involve use of new information technology (e.g. remote sensing for data acquisition, computer networks for data transfer, geographical information systems for handling and working-up data) where they constitute the most cost-efficient approach. ANNEX B EUROSTAT AND EUROPEAN ENVIRONMENT AGENCY COORDINATION In the context of the agreement on the statistical programme in the field of the environment by the Executive Director of the European Environment Agency and the Director-General of Eurostat and its approval by the Management Board of the Agency and the Statistical Programme Committee, this programme and its execution are coordinated with the work programme of the Agency. In particular the annual programme put before the Statistical Programme Committee will be prepared in conjunction with the preparation of the annual programme of the Agency and, in a matching way, will be put before the Management Board of the Agency for approval. The two annual programmes will prepare and provide integrated data and information, where necessary, through exchange of data and joint Eurostat-Agency activities.